DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see response to non-final filed 09/17/2021, regarding claim interpretations  of claims 1-28 under 35 USC 112 (f), have been fully considered and are persuasive.  The interpretations of the claims has been withdrawn in light of the newly amended claims.
Applicant’s arguments with respect to rejections of claims 1-28 under 35 USC 102  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Please see updated analysis below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Karczewicz et al. (US20120008675) (hereinafter Karczewicz) in view of Thiagarajan et al. (US20180084253) (hereinafter Thiagarajan). 
Regarding claim 1, Karczewicz discloses an image processing apparatus comprising:
a derivation unit configured to derive a second 5transformation matrix using a first transformation matrix [Figs. 8-11, 0072-0096; obtaining a plurality of transform matrices based on original matrix including transformation data].
an orthogonal transform unit configured to orthogonally transform a prediction residual of an image, using the second transformation matrix derived by the 10derivation unit [Figs. 8-11, 0072-0096; obtaining secondary transform matrices based on original transformation matrix]. 
an encoding unit configured to encode coefficient data obtained by orthogonally transforming the prediction residual by the orthogonal transform unit to generate a bit stream [Figs. 1-11, 0072-0096; encoding bitstream data including prediction residual data].
wherein the derivation unit, the orthogonal transform unit and the encoding unit are each implemented via at least one processor [0019-0027; processor of a device for performing coding process on video data including transformation data].
Karczewicz discloses the limitations of claim 1.  However Karczewicz does not explicitly disclose wherein the derivation unit derives the second transformation matrix using a transform 
Thiagarajan more explicitly discloses wherein the derivation unit derives the second transformation matrix using a transform type identifier of the first transformation matrix in one of a horizontal direction or a vertical direction [Fig. 2, ABS, 0007, 0038-0039; obtaining a modified matrix and updating quantized transform matrices for coding process].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Karczewicz with the teachings of Thiagarajan as stated above.  By incorporating the explicit teachings of obtaining updated transformation matrices during the coding process with the coding system of Karczewicz as above, a more dynamic coding system with improved performance that can implement other compression techniques is achieved (see Thiagarajan 0005, 0016-0017).
Regarding claim 2, Karczewicz discloses wherein the derivation unit derives the second transformation matrix of a transform type different from 20that of the first transformation matrix, using the first transformation matrix [Figs. 8-11, 0072-0096; obtaining secondary transform matrices based on original transformation matrix].
Regarding claim 3, Karczewicz discloses wherein 25the derivation unit derives the second transformation matrix having a same number of rows and a same number of columns as the first transformation matrix, using the first transformation matrix [Figs. 8-11, 0072-0096; obtaining secondary transform matrices based on original transformation matrix including dynamic matrix size selection].
Regarding claim 4, Karczewicz discloses wherein316 SP370877WO00 the derivation unit derives the second transformation matrix by an operation for an element of the first transformation matrix [Figs. 8-11, 0072-0096; obtaining secondary transform matrices based on original transformation matrix].
Regarding claim 5, Karczewicz discloses wherein the derivation unit derives the second transformation matrix by performing the operation a plurality of times [Figs. 8-11, 0072-0096; obtaining secondary transform matrices based on original transformation matrix].
Regarding claim 6, Karczewicz discloses wherein the derivation unit derives the second transformation matrix, using the first transformation 15matrix to be stored in a lookup table [Figs. 8-11, 0072-0096; selecting tables associated with transformation and determining coefficients to be used].
Regarding claim 7, Karczewicz discloses wherein the orthogonal transform unit performs primary 20transform for the prediction residual, using the second transformation matrix derived by the derivation unit, and further performs secondary transform for a result of the primary transform [Figs. 8-11, 0072-0096; obtaining secondary transform matrices based on original transformation matrix].
Regarding claim 8, Karczewicz discloses wherein the derivation unit derives the second transformation matrix in which a lowest-order row vector has a waveform of a desired type, using the first 30transformation matrix [Figs. 6-13, 0072-0096, 0121; selecting tables associated with transformation and determining coefficients to be used].
Regarding claim 9, Karczewicz discloses wherein the orthogonal transform unit orthogonally transforms the prediction residual, using a transform 5unit (TU) of a quad-tree block structure or a quad tree plus binary tree (QTBT) block structure as a unit of processing [Figs. 1-13, 0081-0096; transformation units of coding blocks including values associated with a quadtree data structure].
Regarding claim 10, Karczewicz discloses wherein the encoding unit encodes the coefficient data, using a coding unit (CU) of a quad-tree block structure or a quad tree plus binary tree (QTBT) block structure as a unit of processing [Figs. 1-13, 0081-0096; transformation units of coding blocks including values associated with a quadtree data structure].
Regarding claim 11, Karczewicz discloses an image processing method comprising:
deriving a second transformation matrix using a first transformation matrix; orthogonally transforming a prediction residual of 20an image [Figs. 8-11, 0072-0096; obtaining a plurality of transform matrices based on original matrix including transformation data]. 
using the derived second transformation matrix [Figs. 8-11, 0072-0096; obtaining secondary transform matrices based on original transformation matrix].  
encoding coefficient data obtained by orthogonally transforming the prediction residual to generate a bit stream [Figs. 1-11, 0072-0096; encoding bitstream data including prediction residual data].
Karczewicz discloses the limitations of claim 11.  However Karczewicz does not explicitly disclose wherein the second transformation matrix is derived using a transform type identifier of the first transformation matrix in one of a horizontal direction or a vertical direction.
Thiagarajan more explicitly discloses wherein the second transformation matrix is derived using a transform type identifier of the first transformation matrix in one of a horizontal direction or a vertical direction [Fig. 2, ABS, 0007, 0038-0039; obtaining a modified matrix and updating quantized transform matrices for coding process].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Karczewicz with the teachings of Thiagarajan as stated above.  By incorporating the explicit teachings of obtaining updated transformation matrices during the coding process with the coding system of Karczewicz as above, a more dynamic coding system with improved performance that can implement other compression techniques is achieved (see Thiagarajan 0005, 0016-0017).
Regarding claim 12, Karczewicz discloses an image processing apparatus comprising: 
a decoding unit configured to decode a bit stream to obtain coefficient data that is an orthogonally transformed prediction residual of an image [Figs. 1-13, 0072-0096; obtaining a plurality of transform matrices based on original matrix including transformation data].
[Figs. 8-11, 0072-0096; obtaining secondary transform matrices based on original transformation matrix].   
an inverse orthogonal transform unit configured to inversely orthogonally transform the coefficient data obtained by the decoding unit, using the second 5transformation matrix derived by the derivation unit [Figs. 1-13, 0014-0024, 0047-0050, 0072-0096; inverse transformation of coding units to obtain coefficient data in coding].
wherein the decoding unit, derivation unit and the inverse transform unit are each implemented via at least one processor [0019-0027; processor of a device for performing coding process on video data including transformation data].
Karczewicz discloses the limitations of claim 12.  However Karczewicz does not explicitly disclose wherein the derivation unit derives the second transformation matrix using a transform type identifier of the first transformation matrix in one of a horizontal direction or a vertical direction.
Thiagarajan more explicitly discloses wherein the derivation unit derives the second transformation matrix using a transform type identifier of the first transformation matrix in one of a horizontal direction or a vertical direction [Fig. 2, ABS, 0007, 0038-0039; obtaining a modified matrix and updating quantized transform matrices for coding process].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Karczewicz with the teachings of Thiagarajan as stated above.  By incorporating the explicit teachings of obtaining updated transformation matrices during the coding process with the coding system of Karczewicz as above, a more dynamic coding system with improved performance that can implement other compression techniques is achieved (see Thiagarajan 0005, 0016-0017).

Regarding claim 13, Karczewicz discloses wherein the inverse orthogonal transform unit performs 10inverse secondary transform for the coefficient data, and further performs inverse primary transform for a result of the inverse secondary transform, using the second transformation matrix derived by the derivation unit [Figs. 1-13, 0014-0024, 0047-0050, 0072-0096; inverse transformation of coding units to obtain coefficient data in coding].
Regarding claim 14, Karczewicz discloses wherein the decoding unit decodes the bit stream, using a coding unit (CU) of a quad-tree block structure or a quad tree plus binary tree (QTBT) block structure as a unit of 20processing [Figs. 1-13, 0047-0055, 0081-0096; transformation units of coding blocks including values associated with a quadtree data structure].
Regarding claim 15, Karczewicz discloses wherein the inverse orthogonal transform unit inversely 25orthogonally transforms the coefficient data, using a transform unit (TU) of a quad-tree block structure or a quad tree plus binary tree (QTBT) block structure as a unit of processing [Figs. 1-13, 0047-0055, 0081-0096; transformation units of coding blocks including values associated with a quadtree data structure].
Regarding claim 16, Karczewicz discloses an image processing method comprising: 
decoding a bit stream to obtain coefficient data 319SP370877WO00 that is an orthogonally transformed prediction residual of an image [Figs. 1-13, 0072-0096; obtaining a plurality of transform matrices based on original matrix including transformation data]. 
deriving a second transformation matrix, using a first transformation matrix [Figs. 8-11, 0072-0096; obtaining secondary transform matrices based on original transformation matrix].    
5inversely orthogonally transforming the obtained coefficient data, using the derived second transformation matrix [Figs. 1-13, 0014-0024, 0047-0050, 0072-0096; inverse transformation of coding units to obtain coefficient data in coding].

Thiagarajan more explicitly discloses wherein the derivation unit derives the second transformation matrix using a transform type identifier of the first transformation matrix in one of a horizontal direction or a vertical direction [Fig. 2, ABS, 0007, 0038-0039; obtaining a modified matrix and updating quantized transform matrices for coding process].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Karczewicz with the teachings of Thiagarajan as stated above.  By incorporating the explicit teachings of obtaining updated transformation matrices during the coding process with the coding system of Karczewicz as above, a more dynamic coding system with improved performance that can implement other compression techniques is achieved (see Thiagarajan 0005, 0016-0017).

Regarding claim 17, Karczewicz discloses an image processing apparatus comprising:  
10an operation unit configured to perform an operation for permutation for a prediction residual of an image [Figs. 8-11, 0072-0096; obtaining a plurality of transform matrices based on original matrix including transformation data]. 
an orthogonal transform unit configured to orthogonally transform the prediction residual operated 15for permutation by the operation unit, using a transformation matrix serving as a base [Figs. 8-11, 0072-0096; obtaining secondary transform matrices based on original transformation matrix].  
an encoding unit configured to encode coefficient data obtained by orthogonally transforming the prediction residual by the orthogonal transform unit to generate a 20bit stream [Figs. 1-13, 0072-0096; obtaining a plurality of transform matrices based on original matrix including transformation data].
wherein the operation unit, the orthogonal transform unit, and the encoding unit are each implemented via at least one processor [0019-0027; processor of a device for performing coding process on video data including transformation data].
Karczewicz discloses the limitations of claim 17.  However Karczewicz does not explicitly disclose wherein the transformation matrix is a second transformation matrix derived using a transform type identifier of the first transformation matrix in one of a horizontal direction or a vertical direction.
Thiagarajan more explicitly discloses wherein the transformation matrix is a second transformation matrix derived using a transform type identifier of the first transformation matrix in one of a horizontal direction or a vertical direction [Fig. 2, ABS, 0007, 0038-0039; obtaining a modified matrix and updating quantized transform matrices for coding process].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Karczewicz with the teachings of Thiagarajan as stated above.  By incorporating the explicit teachings of obtaining updated transformation matrices during the coding process with the coding system of Karczewicz as above, a more dynamic coding system with improved performance that can implement other compression techniques is achieved (see Thiagarajan 0005, 0016-0017).

Regarding claim 18, Karczewicz discloses wherein the operation unit flips the prediction residual in 25a spatial symmetry direction of during one-dimensional orthogonal transform, and the orthogonal transform unit orthogonally transforms the prediction residual flipped by the operation unit, using the transformation matrix [Figs. 8-11, 0072-0096; obtaining a plurality of transform matrices based on original matrix including transformation data].
Regarding claim 19, Karczewicz discloses a derivation unit configured to derive the second transformation matrix using the first transformation matrix, wherein 5the orthogonal transform unit is configured to orthogonally transform the prediction residual flipped by the operation unit, using the second transformation matrix derived by the derivation unit [Figs. 1-13, 0014-0024, 0047-0050, 0072-0096; inverse transformation of coding units to obtain coefficient data in coding].
wherein the derivation unit is implemented via at least one processor [0019-0027; processor of a device for performing coding process on video data including transformation data].

Regarding claim 20, Karczewicz discloses wherein the derivation unit inverts a sign of an odd- numbered row vector, of the first transformation matrix, and derives the second transformation matrix [Figs. 8-11, 0072-0096; obtaining secondary transform matrices based on original transformation matrix].  
Regarding claim 21, Karczewicz discloses wherein the orthogonal transform unit orthogonally transforms the prediction residual, using a transform 20unit (TU) of a quad-tree block structure or a quad tree plus binary tree (QTBT) block structure as a unit of processing [Figs. 1-13, 0047-0055, 0081-0096; transformation units of coding blocks including values associated with a quadtree data structure].
Regarding claim 22, Karczewicz discloses wherein the encoding unit encodes the coefficient data, using a coding unit (CU) of a quad-tree block structure or a quad tree plus binary tree (QTBT) block structure as a unit of processing [Figs. 1-13, 0047-0055, 0081-0096; transformation units of coding blocks including values associated with a quadtree data structure].
Regarding claim 23, Karczewicz discloses an image processing method comprising:  321 
[Figs. 8-11, 0072-0096; obtaining secondary transform matrices based on original transformation matrix].  
 orthogonally transforming the prediction residual operated for permutation, using a transformation matrix 5serving as a base [Figs. 1-13, 0014-0024, 0047-0050, 0072-0096; inverse transformation of coding units to obtain coefficient data in coding]. 
encoding coefficient data obtained by orthogonally transforming the prediction residual to generate a bit stream [Figs. 1-13, 0014-0024, 0047-0050, 0072-0096; inverse transformation of coding units to obtain coefficient data in coding].
Karczewicz discloses the limitations of claim 23.  However Karczewicz does not explicitly disclose wherein the transformation matrix is a second transformation matrix derived using a transform type identifier of the first transformation matrix in one of a horizontal direction or a vertical direction.
Thiagarajan more explicitly discloses wherein the transformation matrix is a second transformation matrix derived using a transform type identifier of the first transformation matrix in one of a horizontal direction or a vertical direction [Fig. 2, ABS, 0007, 0038-0039; obtaining a modified matrix and updating quantized transform matrices for coding process].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Karczewicz with the teachings of Thiagarajan as stated above.  By incorporating the explicit teachings of obtaining updated transformation matrices during the coding process with the coding system of Karczewicz as above, a more dynamic coding system with improved performance that can implement other compression techniques is achieved (see Thiagarajan 0005, 0016-0017).
Regarding claim 24, Karczewicz discloses an image processing apparatus comprising: 
[Figs. 1-13, 0072-0096; obtaining a plurality of transform matrices based on original matrix including transformation data].
an inverse orthogonal transform unit configured to 15inversely orthogonally transform the coefficient data obtained by the decoding unit using a transformation matrix [Figs. 1-13, 0014-0024, 0047-0050, 0072-0096; inverse transformation of coding units to obtain coefficient data in coding]. 
an operation unit configured to perform an operation for permutation for an inverse orthogonal transform result of the coefficient data obtained by the 20inverse orthogonal transform unit  [Figs. 1-13, 0014-0024, 0047-0050, 0072-0096; inverse transformation of coding units to obtain coefficient data in coding].
wherein the decoding unit, the inverse orthogonal unit, and the operation unit are each implemented via at least one processor [0019-0027; processor of a device for performing coding process on video data including transformation data].
Karczewicz discloses the limitations of claim 24.  However Karczewicz does not explicitly disclose wherein the transformation matrix is a second transformation matrix derived using a transform type identifier of the first transformation matrix in one of a horizontal direction or a vertical direction.
Thiagarajan more explicitly discloses wherein the transformation matrix is a second transformation matrix derived using a transform type identifier of the first transformation matrix in one of a horizontal direction or a vertical direction [Fig. 2, ABS, 0007, 0038-0039; obtaining a modified matrix and updating quantized transform matrices for coding process].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Karczewicz with the teachings of Thiagarajan as stated above.  By incorporating the explicit teachings of obtaining updated transformation matrices during the coding process with the coding system of Karczewicz as 

Regarding claim 25, Karczewicz discloses wherein the inverse orthogonal transform unit is configured to inversely orthogonally transform the coefficient data obtained by the decoding unit, using the second 30transformation matrix derived by the derivation unit, and wherein the operation unit is configured to perform an 322 SP370877WO00 operation for permutation for the inverse orthogonal transform result of the coefficient data obtained by the inverse orthogonal transform unit [Figs. 1-13, 0014-0024, 0047-0050, 0072-0096; inverse transformation of coding units to obtain coefficient data in coding].
wherein the decoding unit, the inverse orthogonal unit, and the operation unit are each implemented via at least one processor [0019-0027; processor of a device for performing coding process on video data including transformation data].
Karczewicz discloses the limitations of claim 25.  However Karczewicz does not explicitly disclose a derivation unit configured to derive the second 25transformation matrix using the first transformation matrix. 
Thiagarajan more explicitly discloses a derivation unit configured to derive the second 25transformation matrix using the first transformation matrix [Fig. 2, ABS, 0007, 0038-0039; obtaining a modified matrix and updating quantized transform matrices for coding process].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Karczewicz with the teachings of Thiagarajan as stated above.  By incorporating the explicit teachings of obtaining updated transformation matrices during the coding process with the coding system of Karczewicz as above, a more dynamic coding system with improved performance that can implement other compression techniques is achieved (see Thiagarajan 0005, 0016-0017).

Regarding claim 26, Karczewicz discloses wherein the decoding unit decodes the bit stream, using a coding unit (CU) of a quad-tree block structure or a quad tree plus binary tree (QTBT) block structure as a unit of 10processing [Figs. 1-13, 0047-0055, 0081-0096; transformation units of coding blocks including values associated with a quadtree data structure].
Regarding claim 27, Karczewicz discloses wherein the inverse orthogonal transform unit inversely 15orthogonally transforms the coefficient data, using a transform unit (TU) of a quad-tree block structure or a quad tree plus binary tree (QTBT) block structure as a unit of processing [Figs. 1-13, 0047-0055, 0081-0096; transformation units of coding blocks including values associated with a quadtree data structure].
Regarding claim 28, Karczewicz discloses an image processing method comprising: decoding a bit stream to obtain coefficient data that is an orthogonally transformed prediction residual of an image [Figs. 1-13, 0072-0096; obtaining a plurality of transform matrices based on original matrix including transformation, prediction and residual data].
inversely orthogonally transforming the obtained 25coefficient data using a transformation matrix [Figs. 1-13, 0014-0024, 0047-0050, 0072-0096; inverse transformation of coding units to obtain coefficient data in coding].  
performing an operation for permutation for an inverse orthogonal transform result of the obtained coefficient data [Figs. 1-13, 0014-0024, 0047-0050, 0072-0096; inverse transformation of coding units to obtain coefficient data in coding].
Karczewicz discloses the limitations of claim 28.  However Karczewicz does not explicitly disclose wherein the transformation matrix is a second transformation matrix derived using a transform type identifier of the first transformation matrix in one of a horizontal direction or a vertical direction.
 [Fig. 2, ABS, 0007, 0038-0039; obtaining a modified matrix and updating quantized transform matrices for coding process].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Karczewicz with the teachings of Thiagarajan as stated above.  By incorporating the explicit teachings of obtaining updated transformation matrices during the coding process with the coding system of Karczewicz as above, a more dynamic coding system with improved performance that can implement other compression techniques is achieved (see Thiagarajan 0005, 0016-0017).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TALHA M NAWAZ/Primary Examiner, Art Unit 2483